Citation Nr: 1517624	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, Type II.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision denying hypertension and a May 2008 rating decision denying TDIU, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case warrants a remand in order to develop the record.  In a January 2008 VA examination and opinion for diabetes mellitus, Type II, the examiner opined that the Veteran's hypertension could not have been caused by his diabetes, because the onset of the hypertension preceded his diabetes onset by at least five years.  When asked whether the Veteran's hypertension increased or worsened because of the Veteran's diabetes, however, the examiner simply stated "no," without an explanation to justify how that conclusion was reached.  Because of this, the Board must remand in order to develop the record relating to aggravation.

In May 2008, the RO denied the veteran's claim for TDIU. A few months later in August 2008, the Veteran timely expressed his disagreement with the denial of benefits,  and filed a formal application for TDIU.  Later, in a June 2011 rating decision, the DRO addressed the Veteran's claim for TDIU, stating that it was moot because the Veteran was now receiving a schedular 100 percent rating for coronary artery disease.  This is incorrect; even if the Veteran is rated at a 100 percent rating for a single disability, he may still be assessed for TDIU on an alternative basis.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Bradley decision resulted in the revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.  Therefore, consideration of a TDIU is appropriate in this case.  Because the Veteran filed a timely Notice of Disagreement, a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claim for TDIU.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the etiology of the Veteran's hypertension, so an etiology opinion may be provided.  An examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If an examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's January 2008 VA examination for diabetes mellitus, Type II.

c) The examiner must provide an opinion, including specific findings, as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or is related to any incident of service or, because hypertension is a chronic condition, whether it began within one year of separation from active duty.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond its natural progression by his diabetes mellitus, Type II.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




